              Case 1:18-cv-02283 Document 1 Filed 10/02/18 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                         )
425 Third Street, S.W., Suite 800             )
Washington, DC 20024,                         )
                                              )
                        Plaintiff,            )
                                              )       Civil Action No.
v.                                            )
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
950 Pennsylvania Avenue, N.W.                 )
Washington, DC 20530-0001,                    )
                                              )
                        Defendant.            )
                                              )

                                          COMPLAINT

        Plaintiff Judicial Watch, Inc. brings this action against Defendant U.S. Department of

Justice to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552. As grounds

therefor, Plaintiff alleges as follows:

                                     JURISDICTION AND VENUE

        1.      The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

        2.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e).

                                             PARTIES

        3.      Plaintiff Judicial Watch, Inc. is a not-for-profit, educational organization

incorporated under the laws of the District of Columbia and headquartered at 425 Third Street

SW, Suite 800, Washington, DC 20024. Plaintiff seeks to promote transparency, accountability,

and integrity in government and fidelity to the rule of law. As part of its mission, Plaintiff

regularly requests records from federal agencies pursuant to FOIA. Plaintiff analyzes the
             Case 1:18-cv-02283 Document 1 Filed 10/02/18 Page 2 of 4



responses and disseminates its findings and the requested records to the American public to

inform them about “what their government is up to.”

        4.     Defendant U.S. Department of Justice is an agency of the United States

Government. Defendant has possession, custody, and control of records to which Plaintiff seeks

access. Defendant is headquartered at 950 Pennsylvania Avenue, N.W., Washington, DC 20530-

0001.

                                    STATEMENT OF FACTS

        5.     In Danik v. U.S. Department of Justice, Case No. 17-cv-01792 (TSC) (D. District

of Columbia), the U.S. Department of Justice submitted a declaration from Michael G. Seidel,

the Assistant Section Chief of the Record/Information Dissemination Section in the Federal

Bureau of Investigation’s Information Management Division, stating, “In 2017, the FBI audited

text messages and found no instances of non-compliance.” See Declaration of Michael G.

Seidel, Docket Entry No. 19-2, at 6.

        6.     In light of that testimony, on August 27, 2018, Plaintiff submitted a FOIA request

to the FBI, a component of Defendant, seeking the FBI audit.

        7.     By letter dated August 31, 2018, the FBI acknowledged receiving Plaintiff’s

FOIA request and assigned it FOIAPA Request Number 1415091-000.

        8.     As of the date of this Complaint, the FBI has failed to: (i) produce the requested

records or demonstrate that the requested records are lawfully exempt from production; (ii)

notify Plaintiff of the scope of any responsive records Defendant intends to produce or withhold

and the reasons for any withholdings; or (iii) inform Plaintiff that it may appeal any adequately

specific, adverse determinations.




                                               -2-
             Case 1:18-cv-02283 Document 1 Filed 10/02/18 Page 3 of 4



                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

       9.      Plaintiff realleges paragraphs 1 through 18 as if fully stated herein.

       10.     Plaintiff is being irreparably harmed by Defendant’s violation of FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with it.

       11.     To trigger FOIA’s administrative exhaustion requirement, Defendant was

required to make a final determination on Plaintiff’s FOIA request within the time limits set by

FOIA. Accordingly, Defendant’s determination was due by October 1, 2018. At a minimum,

Defendant was obligated to: (i) gather and review the requested records; (ii) determine and

communicate to Plaintiff the scope of any responsive records Defendant intended to produce or

withhold and the reasons for any withholdings; and (iii) inform Plaintiff that it may appeal any

adequately specific, adverse determination. See, e.g., Citizens for Responsibility and Ethics in

Washington v. Federal Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

       12.     Because Defendant failed to determine whether to comply with Plaintiff’s FOIA

request, Plaintiff is deemed to have exhausted its administrative appeal remedies. 5 U.S.C. §

552(a)(6)(C)(i).

       WHEREFORE, Plaintiff respectfully requests that the Court: (1) order Defendant to

conduct a search for any and all records responsive to Plaintiff’s FOIA request and demonstrate

that it employed search methods reasonably likely to lead to the discovery of records responsive

to Plaintiff’s FOIA request; (2) order Defendant to produce, by a date certain, any and all non-

exempt records responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive

records withheld under claim of exemption; (3) enjoin Defendant from continuing to withhold

any and all non-exempt records responsive to Plaintiff’s FOIA request; (4) grant Plaintiff an

award of attorneys’ fees and other litigation costs reasonably incurred in this action pursuant to 5



                                                -3-
             Case 1:18-cv-02283 Document 1 Filed 10/02/18 Page 4 of 4



U.S.C. § 552(a)(4)(E); and (5) grant Plaintiff such other relief as the Court deems just and

proper.

Dated: October 2, 2018                               Respectfully submitted,

                                                     /s/ Michael Bekesha
                                                     Michael Bekesha (D.C. Bar No. 995749
                                                     JUDICIAL WATCH, INC.
                                                     425 Third Street SW, Suite 800
                                                     Washington, DC 20024
                                                     Phone: (202) 646-5172

                                                     Counsel for Plaintiff




                                               -4-
